1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group II, drawn to a method of subjecting an antibody to viral inactivation, neutralizing the pH of the antibody, and then introducing a thiol containing additive to the neutralized antibody, in the reply filed on September 16, 2022 is acknowledged.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 700 in Figure 1 is not described anywhere in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 10, the text associated with the left-most graph is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no original disclosure supporting the pH ranges recited in new claims 30-33.  While various pHs are disclosed throughout the specification, none are disclosed in the context of viral inactivation or neutralization conditions.  The general pH ranges disclosed in originally filed claim 4 do not provide adequate written description of the more specific pH ranges recited in new claims 30-33.  Applicant did not indicate where the original disclosure of the invention supports the new claim limitations.  
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 30-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what constitutes a “thiol containing additive” as is recited in the claims.  The standard definition of “thiol” is a compound having a general formula R-SH where R is an organic radical.  See Yakamakawa (U.S. Patent Application Publication 2006/0134694), paragraph [0022].  However, Inventors exemplify and/or claim as thiol containing additives numerous compounds which do not meet the standard definition of “thiol”.  For example, sulfur dioxide, hydrogen sulfide, and bisulfite (see, e.g., claim 34) are not organic compounds.  Sulfur dioxide, bisulfite, oxidized forms of thiol containing additives and oxidized glutathione, and cystine (see, e.g., claims 34-38 and page 16, line 28) do not comprise -SH groups.  While Inventors are entitled to be their own lexicographers (see MPEP 2111.01(IV)), Inventors have not explicitly provided any definition of “thiol” contrary to the standard definition and which would clearly indicate what is the scope of “thiol containing additive”.  Clarification of the intended claim scope is required.  Claim 45 is indefinite because it lists “interferon beta-1a” as a possible antibody which can be present in the antibody sample.  However, interferon beta-1a is not an antibody.
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30, 32, 41 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 4 recites that viral inactivation occurs at a pH of “less than 5.0”, and that neutralizing occurs at a pH of “greater than 5.0”.  However, dependent claim 30 recites that viral inactivation occurs at a pH of between about 3.0 “and about 5.0”; and dependent claim 32 recites that neutralizing occurs at a pH of between “about 5.0” and about 9.0.  The use of “about” extends the pH ranges, to somewhat above “5.0” in claim 30, and to somewhat below “5.0” in claim 32.  Accordingly, dependent claim 30 embraces pHs, i.e. pHs above 5.0, outside of the viral inactivation range defined in independent claim 4; and dependent claim 32 embraces pHs, i.e. pHs below 5.0, outside of the neutralizing range defined in independent claim 4.  Claims 30 and 32 are therefore improper dependent claims.  Independent claim 4 is drawn to a method of reducing formation of high molecular weight antibody aggregates in an antibody sample in which a thiol containing additive is introduced into a neutralized antibody sample.  Dependent claim 41 appears to recite the same result recited in the independent claim, i.e. formation of high molecular weight aggregates in the neutralized antibody sample is reduced relative to a neutralized antibody sample that has not been contacted with the thiol containing additive.  Accordingly, dependent claim 41 appears to be identical in scope with the independent claim, merely reciting what is already required by the independent claim.  A dependent claim which is identical in scope with the claim upon which it depends is an improper dependent claim.  Dependent claim 44 recites that the antibody sample can comprise a non-human antibody or a human antibody.  However, all antibodies are either non-human or human.  Dependent claim 44 embraces all possible antibody samples, and dependent claim 44 is therefore identical in scope with claim 4, upon which claim 44 depends.  Dependent claim 44 is an improper dependent claim because it does not further limit the scope of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	Claims 4 and 30-45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), (b), and (d), set forth in this Office action.  The prior art of record does not teach or render obvious a method of subjecting an antibody sample to viral inactivation at a pH of less than about 5.0, neutralizing the pH of the antibody sample, and then introducing a thiol compound (including oxidized forms thereof, and including sulfur dioxide, hydrogen sulfide, and bisulfite) to the neutralized antibody sample.  The prior art of record does not teach adding a thiol compound to an antibody sample which has been subjected to viral deactivation.  Further, the prior art of record does not teach that thiol compounds (including oxidized forms thereof, and including sulfur dioxide, hydrogen sulfide, and bisulfite) have general utility in reducing the formation of antibody aggregates.  Shulz et al (U.S. Patent Application Publication 2015/0361130, especially paragraphs [0075], [0077], and [0084], and claims 9, 15, and 19), cited in the International Search Report, and the WO Patent Application 2009/009523 (especially pages -03, and claims 1, 30, and 38), cited in the extended EP search report, have been carefully considered.  However, Shulz et al do not disclose use of the reductant or the redox component in conjunction with a viral inactivation step; do not teach the use of the reductant in conjunction with antibody aggregates; and teach the use of the reductant or redox component in combination with a protein recovered from a lysed non-mammalian cell, rather than with a protein at a point consistent with Inventors’ viral inactivation step, e.g. after an affinity chromatography step but prior to further chromatography steps.  The WO Patent Application ‘523 teaches the use of thioredoxin inhibitors, such as cystine, cysteine, or glutathione, to prevent reduction of a disulfide bond present in a polypeptide expressed in a recombinant host cell, but does not teach the use of thioredoxin inhibitors in conjunction with a viral inactivation step, and does not teach that the thioredoxin inhibitors have any effect on protein aggregate formation.  Further, Krebs et al (U.S. Patent Application Publication 2019/0284281) suggest that the effect of glutathione on aggregate formation is at best unpredictable.  See paragraphs [0194]-[0196].  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the latter is deemed to preponderate.
8.	The Information Disclosure Statement filed September 16, 2022 appears to list an incorrect foreign patent document reference.  The correct reference and publication number, WO 2009/009523, is cited in Notice of References Cited (PTO-892) attached to this Office action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
October 25, 2022